Atkinson, J.
Where an election, held to determine whether bonds should be issued for the purpose of building and equipping a sehoolhouse in a local school district, resulted in favor of such issuance, and the bonds were duly validated in accprdance with the terms of the Civil Code (1910), § 445 et seq., a citizen and taxpayer of the district who could have made himself a party to the proceedings to validate the bonds, hut failed to do so, was concluded by the judgment rendered, and could not thereafter enjoin the levy and collection of a tax to pay the interest and principal of the bonds, and their issuance and sale, on the *40ground that there had never been levied in said district as a unit, distinguished from other districts of said county and from the county itself, a local tax for school purposes as provided by the act of 1912 (Acts 1912, p. 176, Park’s Ann. Code, § 1545 (a) ; Thomas v. Blakely, 141 Ga. 488 (81 S. E. 218), and cases there cited. '
No. 1509.
February 24, 1920.
■ Petition for injunction. Before Judge Eve. Tift superior court. June 14, 1914.
H. H. Hargrett, for plaintiff. C. W. Fulwood, for defendants.
Judgment affirmed. All the Justices concur, ecccept Gilbert, J., absent on aeeount of sickness1